Appeal by permission of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Supreme Court, *1293Monroe County (Harold L. Galloway, J.), entered July 27, 2006 in a proceeding pursuant to CPLR article 78. The order denied in part respondent’s motion to dismiss the petition and granted petitioners’ cross motion to permit Ecogen, LLC to intervene.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Scudder, PJ., Martoche, Centra and Pine, JJ.